DECISION AND JUDGMENT ENTRY
This matter is before the court on appeal from the judgment of the Lucas County Court of Common Pleas, which granted appellee CUNA Mutual Insurance Society's motion for summary judgment. Appellant sets forth the following assignments of error:
                       "FIRST ASSIGNMENT OF ERROR  "The Trial Court erred in ruling that Appellant must show bad faith to collect punitive damages for a negligence claim as neither bad faith was claimed nor punitive damages requested.
                       "SECOND ASSIGNMENT OF ERROR  "Trial Court erred in finding that Appellee did not breach the contract between the parties as a matter of law.
                       "THIRD ASSIGNMENT OF ERROR  "The Trial Court erred in finding that as a matter of law Appellee was not negligent in refusing to pay Appellant's claim."
Appellant's assignments of error concern his contention that he be compensated, under tort and contract theories, for appellee's alleged breach of the credit disability insurance contract.
We have carefully examined the entire record in this matter, including the opinion and judgment entry prepared by the trial court. We conclude that the trial court has correctly considered the pertinent facts in this dispute and correctly applied the law to the facts and rendered judgment accordingly. Therefore, we adopt the decision of the trial court as our own (see Appendix A) and find appellant's assignments of error not well-taken.
On consideration whereof, we find that substantial justice has been done the party complaining, and the judgment of the Lucas County Court of Common Pleas is affirmed. Court costs of this appeal are assessed to appellant.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Melvin L. Resnick, J., Mark L. Pietrykowski, P.J., George M. Glasser,J. CONCUR.
Judge George M. Glasser, retired, sitting by assignment of the Chief Justice of the Supreme Court of Ohio.